Citation Nr: 9918099	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1980 to May 1983.

Previously, in a December 1984 decision, the Board of 
Veterans' Appeals (Board) denied service connection for an 
acquired psychiatric disorder.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  Thereafter, in 
March 1989, the veteran expressed her desire to reopen her 
claim for service connection for a nervous disorder.  By a 
June 1989 rating action, the Baltimore, Maryland, regional 
office (RO) determined that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a nervous disorder had not been received.  
Although in July 1989 the RO furnished the veteran with a 
statement of the case concerning this issue, the veteran 
failed to perfect an appeal with respect to this claim by 
submitting a substantive appeal.  Consequently, the RO's June 
1989 denial of the issue of whether new and material evidence 
had been received sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder became final.  38 U.S.C.A. § 7105(c) (West 1991).  

Subsequently, in June 1993, the veteran submitted a second 
petition to reopen her previously denied claim for service 
connection for an acquired psychiatric disorder.  By a 
November 1993 rating action, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran thereafter 
perfected a timely appeal with respect to this denial.  At a 
personal hearing conducted before the undersigned Member of 
the Board in Washington, D.C. in August 1996, the veteran, 
through her representative, raised the issue of entitlement 
to a finding of clear and unmistakable error in the RO's June 
1989 rating action.  Hearing transcript (T.) at 3, 28-29.  

In October 1996, the Board determined that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder had 
been received.  Consequently, the Board remanded the 
remaining issue of entitlement to service connection for an 
acquired psychiatric disorder to the RO for adjudication on 
the basis of all of the evidence of record (both new and old) 
as well as for further evidentiary development.  
Additionally, the Board asked the RO to review the August 
1996 hearing transcript with respect to the specific 
allegations by the veteran's representative concerning the 
issue of entitlement to a finding of clear and unmistakable 
error in the June 1989 rating action.  The Board requested 
that the RO adjudicate this issue, inform the veteran and her 
representative of the determination made, and (if it was 
unfavorable to the veteran and if a timely notice of 
disagreement was filed therewith) develop that claim for 
appellate review.  

A complete and thorough review of the claims folder indicates 
that the RO failed to consider the claim of entitlement to a 
finding of clear and unmistakable error in the June 1989 
rating action.  As will be discussed in the following 
decision, the Board is taking favorable action on the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board finds of particular 
significance the medical opinion provided by a specialist at 
the VA Medical Center (VAMC) in Long Beach, California.  
Importantly, however, because the RO failed to take action on 
the veteran's claim of entitlement to a finding of clear and 
unmistakable error in the June 1989 rating action, she was 
unable to file a notice of disagreement with any unfavorable 
decision.  The clear and unmistakable error claim is not, 
therefore, in appellate status before the Board.  
Consequently, the Board cannot take action on the clear and 
unmistakable error claim at this time.  Rather than delay 
adjudication of the issue which is before the Board at this 
time, and which is being resolved in a favorable manner, the 
Board will proceed.  However, the Board does direct the RO to 
paragraph 1 of the October 1996 remand and requests that the 
agency comply with the instructions set forth in that 
paragraph.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder has been 
obtained insofar as possible.  

2.  The veteran does not meet the criteria for a diagnosis of 
post-traumatic stress disorder (PTSD).  

3.  The evidence of record, both old and new, establishes 
that an acquired psychiatric disorder, defined as major 
depression, originated during the veteran's active military 
duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, defined as major 
depression, was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 1991); 
38 C.F.R. §§  3.303, 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran's claim for service connection 
for an acquired psychiatric disorder was reopened by the 
submission of new and material evidence.  Therefore, her 
claim must be evaluated on the basis of all the evidence, 
both old and new.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed to the extent possible.  
There is no indication of any outstanding pertinent records 
that could be obtained.  The record is therefore complete.  
As sufficient data exist to address the merits of the 
veteran's claim, the Board concludes that VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of her claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991).  The 
regulations further provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Throughout the current appeal, the veteran has asserted that 
she currently has an acquired psychiatric disorder which 
began during her active military duty.  At the August 1996 
personal hearing, the veteran denied having "any real . . . 
psychiatric disorder or any personal problems" prior to her 
entry into Naval service.  T. at 3, 10-11.  Citing episodes 
of in-service psychiatric treatment, the veteran testified 
that her psychiatric problems began during her active 
military duty.  T. at 3-7, 11-16.  Specifically, the veteran 
testified that she was raped by a second class petty officer 
just after she had finished boot camp, that she subsequently 
experienced marital problems with her husband, and that she 
was sexually harassed by a superior officer in the military.  
T. at 4-7, 11.  Additionally, according to the veteran's 
testimony, she first sought psychiatric treatment shortly 
after her discharge from active military duty and has 
received continued psychiatric treatment since that time.  
T. at 7-8, 16-21.  

According to the service medical records, at the enlistment 
examination which was conducted in November 1979, the veteran 
denied ever having experienced frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
The veteran's psychiatric evaluation was found to be normal.  
Additionally, between September 1982 and May 1983, the 
service medical records reflect several periods of 
hospitalizations for various psychiatric conditions, 
including a situational adjustment with a depressed mood, a 
schizoid personality disorder with passive aggressive 
features, a mixed personality disorder with strong schizoid 
and passive/aggressive features, and a severe chronic 
borderline personality disorder (BPD).  At the discharge 
examination conducted in May 1983, the veteran reported 
having experienced frequent trouble sleeping, depression or 
excessive worry, loss of some memory, and nervous trouble of 
any sort but denied ever experiencing periods of 
unconsciousness.  The veteran's psychiatric evaluation was 
determined to be abnormal, and a severe BPD was diagnosed.  
As noted in several of the in-service hospitalization 
reports, the examiner who conducted the May 1983 discharge 
examination also described the veteran's borderline 
personality disorder as existing prior to entry.  

A complete and thorough review of the claims folder indicates 
that, soon after the veteran's discharge from active military 
duty in May 1983, she began to receive psychiatric treatment.  
Specifically, in September 1983, the veteran reported having 
experienced difficulty sleeping for the previous eight months 
and auditory hallucinations for the past year.  The examiner 
noted the veteran's history of several suicide attempts, 
determined that she was a suicide risk, and concluded that 
she seemed more psychotic than depressed.  The examiner 
initially diagnosed a possible BPD with depressive and 
psychotic features.  

Additional early post-service VA medical records dated from 
December 1983 to March 1989 note treatment on an outpatient 
and inpatient basis for suicidal ideation, depression, 
auditory (homicidal and suicidal) hallucinations, anxiety, 
and sleeplessness.  According to these reports, the stressful 
factors in the veteran's life included isolation and raising 
of an infant.  The diagnoses of anxiety, schizophrenia, a 
mixed personality disorder, dysthymic disorder, and 
borderline and major depression were made.  Medical records 
dated at the end of this period indicated that the veteran's 
condition was stable when she remained on her prescribed 
medication.  

Later post-service medical reports indicate that the veteran 
has continued to receive psychiatric treatment on an 
outpatient and inpatient basis.  In particular, between April 
1990 and November 1997, the veteran, who cites marital 
problems (an alcoholic and abusive husband) as well as sexual 
harassment and abuse in the military as the stressful events 
in her life, has been recently treated for depression, 
nervousness, suicidal ideations, sleepwalking, sleeplessness, 
mood fluctuations, and recurrent nightmares.  The diagnoses 
of dysthymia, a schizoid personality, an adjustment disorder, 
depression, a BPD, and neurosis have been made.  

At a VA post-traumatic stress disorder (PTSD) examination 
conducted in September 1997, the veteran reiterated these 
stressful episodes of her life and reported that she 
continues to be chronically depressed, very anxious, and 
uncomfortable around other people and to have difficulty 
maintaining relationships and trusting other people, chronic 
insomnia and nightmares (depicting the alleged sexual abuse 
she experienced in the service), and no significant social 
affiliations.  Objective findings demonstrate coherent and 
normal (in tempo) speech, some difficulty recalling details 
from her history, no evidence of psychotic features, oriented 
to all three spheres (in cognitive function testing), 
borderline intelligence, intact immediate recall, and an 
inability to recall items after five minutes of intervening 
conversation.  

Based on these findings, the examiner provided an Axis I 
diagnosis of chronic PTSD as well as an Axis II diagnosis of 
a BPD.  As support for the Axis I diagnosis, the examiner 
cited the combination of the veteran's (alleged) physical 
abuse by her stepfather and mother as well as her (alleged) 
sexual harassment and sexual assault in the service.  
Additionally, the examiner noted that the diagnosis of PTSD 
is supported by the veteran's score of 113 on the Modified 
Mississippi Scale for PTSD (military or civilian).  The 
examiner explained that the "cut-off" for Vietnam combat 
veterans with PTSD is 107.  

Moreover, pursuant to the Board's August 1998 request, a 
medical opinion from a specialist at the VAMC in Long Beach, 
California was obtained.  According to the specialist's 
report, the specialist reviewed the veteran's medical records 
and answered specific questions posed to her by the Board.  
In particular, the specialist expressed her opinion that the 
veteran had a BPD during her military service.  In support of 
this diagnosis, the specialist cited the service medical 
records findings of "frantic efforts to avoid real or 
imagined abandonment; . . . a pattern of unstable and intense 
interpersonal relationships; . . . numerous instances of 
recurrent suicidal behavior, gestures, threats, and 
self-mutilating behavior; . . . the presence of affective 
instability; . . . [and] inappropriate, intense anger and 
difficulty controlling her anger . . . as indicated by 
'temper outburst,' and other behavior."  

In addition, the specialist expressed her opinion that the 
post-service medical records also support a current (Axis II) 
diagnosis of a BPD.  Furthermore, the specialist noted that 
"[t]here appears to be a basis for making a diagnosis of 
major depression."  The specialist explained that a mood 
disorder, such as major depression, commonly co-occurs with a 
BPD.  Citing a recent study which found that BPD patients who 
also met the criteria for depression had a "significantly 
earlier age of onset than non-BPD patients," the specialist 
expressed her opinion that the veteran's mood disorder 
(defined as major depression) more likely than not originated 
during her service, although "perhaps she did not fully meet 
the criteria for the diagnosis at that time."  

Additionally, based on a thorough review of the record, the 
specialist concluded that the veteran does not have PTSD.  
The specialist noted the absence in the record of mention of 
the most distinctive signals of the presence of PTSD, 
including evidence of recurrent and intrusive distressing 
recollections of a traumatic event, recurrent distressing 
dreams of a traumatic event, acting or feeling as if the 
traumatic event were recurring, intense psychological 
distress at exposure to cues that symbolize or resemble an 
aspect of an event, or physiological reactivity on exposure 
to cues that symbolize or resemble an aspect of an event.  
According to the specialist's report, the records also do not 
make reference to symptoms of re-experiencing of traumatic 
events, avoidance of stimuli associated with a traumatic 
event, numbing of general responsiveness, or persistent 
symptoms of increased arousal.  The specialist specifically 
stated that the claims folder contains no evidence supportive 
of the diagnostic impression of "probable chronic PTSD from 
service related sexual trauma."  

After a complete and thorough review of the record, the Board 
notes that the numerous post-service medical records have 
provided a variety of psychiatric diagnoses, including a 
mixed personality disorder, a BPD, a schizoid personality 
disorder, anxiety, schizophrenia, borderline and major 
depression, dysthymia, an adjustment disorder, neurosis, and 
PTSD.  In determining the veteran's current psychiatric 
diagnosis, the Board finds most persuasive the specialist's 
opinion which was obtained pursuant to the August 1998 
request.  

Although the specialist noted that the veteran's current 
psychiatric condition includes a BPD, the specialist also 
explained that co-occurring with this developmental disorder 
is a mood disorder defined as major depression.  
Significantly, the specialist also expressed her opinion 
that, even though the veteran "perhaps" did not fully meet 
the criteria for major depression during her active military 
duty, this disability "more likely than not originated 
during her service."  

As is evident from a review of the specialist's report, she 
completely and thoroughly reviewed the veteran's medical 
records.  Additionally, based on this comprehensive review of 
the veteran's medical history, the specialist expressed her 
opinions regarding specific questions posed to her by the 
Board and provided detailed rationale for her conclusions.  
Consequently, the Board believes that the specialist's 
conclusions support a grant of service connection for an 
acquired psychiatric disorder, defined as major depression.  

The Board acknowledges that the examiner who conducted the 
September 1997 VA PTSD examination concluded that the veteran 
has an Axis I diagnosis of chronic PTSD and an Axis II 
diagnosis of a BPD.  As support for the Axis I diagnosis, the 
examiner cited alleged physical abuse by her stepfather and 
mother, the alleged sexual harassment and sexual assault in 
service, and the veteran's score on the Modified Mississippi 
Scale for PTSD (military or civilian).  Significantly, 
however, the specialist who reviewed the veteran's medical 
records pursuant to the Board's August 1998 request listed 
the specific criteria for PTSD which were not shown by the 
evidence of record.  This detailed rationale provided by the 
specialist in support of her conclusion that the veteran does 
not meet the criteria for PTSD is persuasive.  The Board 
concludes, therefore, that a diagnosis of PTSD is not 
appropriate.  


ORDER

Service connection for an acquired psychiatric disorder, 
defined as major depression, is granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

